NEXGEN PETROLEUM CORP.
2808 Cowan Circle
Las Vegas, Nevada   89102






August 25, 2009


Montello Resources Ltd.
305, 707 – 10th Avenue S.W.
Calgary, Alberta   T2R 0B3




Dear Sirs/Mesdames:


Re:
Agreement to Earn an Undivided Interest in Certain Leases



Further to our discussions, this binding letter agreement (“Letter Agreement”)
is for the purpose of evidencing our mutual agreement with respect to a 7.5%
undivided interest to be granted to Nexgen Petroleum Corp. (the “Company”) by
Montello Resources Ltd. (“Montello”), pursuant to the terms of an equalization
and joint operating agreement (the “EJO Agreement”) between Montello and the
Company, entered into by the parties on or about August 26, 2008. (Montello and
the Company referred to separately as a “party” or collectively, as the
“parties”, as the context requires).


This binding Letter Agreement shall be effective as at April 1, 2009, and shall
set out the relationship between the parties and the respective rights,
obligations and responsibilities of each party hereto.


WHEREAS pursuant to the terms of the EJO Agreement, the Company is entitled to
earn a 15% undivided interest in and to leases C through G set out in Schedule
“A” to the EJO Agreement (the “Leases”) upon incurring an aggregate of
$1,250,000 in Carried Amounts (as this term is defined in the EJO Agreement);


AND WHEREAS the parties acknowledge that as at April 1, 2009, the Company has
incurred an aggregate of $461,000 of the Carried Amount, and has transferred of
an additional $200,000 by the Company of the monies set aside by the Company for
Montello’s Petrojet AFE project to Montello’s current AFE project.


In consideration of $10.00 (the receipt and sufficiency of which is hereby
acknowledged), the parties agree as follows:


 
1.
Montello acknowledges and agrees that in consideration for an aggregate of
$461,000 of the Carried Amount which has been incurred by the Company, and the
transfer of an additional $200,000 by the Company of the monies set aside by the
Company for Montello’s Petrojet AFE project to Montello’s current AFE project,
the Company has earned an undivided 7.5% interest in and to the Leases, such
interest to be transferred to the Company by Montello.



 
2.
Montello acknowledges that no further action is required on the part of the
Company for Montello to transfer the undivided interest in and to the Leases to
the Company.



 
3.
The parties acknowledge and agree that the Company shall relinquish a 0.5% of
its 7.5% undivided interest to the Leases in exchange for, and upon, Montello
depositing to the Company’s account an aggregate of $15,000.

 
 
 

--------------------------------------------------------------------------------

 

 
 
4.
Montello shall take all action necessary to deliver to the Company recordable
transfers of its 7.0% undivided interest to the Leases.



 
5.
Montello hereby provides the Company with the option to earn a further 7.5%
undivided interest in and to the Leases by paying to Montello an additional
$400,000 on or before September 30, 2009.  All partial payments of the $400,000
made by Company by or before September 30, 2009 shall entitled the Company to a
pro-rated interest of the additional 7.5% undivided interest in and to the
Leases.



General


1.
The parties hereto agree that no partnership is created by this Letter
Agreement.  Nothing contained in this Letter Agreement shall or shall be deemed
to constitute the parties as partners, nor result in the appointment of one
party as the agent of the other, nor any other relationship whereby either could
be held liable for any act or omission of the other.



2.
Neither party shall have any authority to act for the other or to incur any
obligation on behalf of the other save as specifically provided by this Letter
Agreement.  Each party covenants to indemnify the other from all claims, losses,
costs, charges, fees, expenses, damages, obligations and responsibilities
incurred by the other party by reason of any action or omission of the other
outside the scope of the authority specifically provided by this Letter
Agreement.



3.
Each of the parties hereby covenants and agrees that at any time upon the
request of the other party, do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged and delivered all such further acts, deeds and
assurances as may be required for the better carrying out and performance of all
the terms of this Letter Agreement.



4.
This Letter Agreement will be governed by and be construed in accordance with
the laws of British Columbia.



5.
This Letter Agreement will be binding upon and enure to the benefit of the
parties hereto and their respective heirs and executors and successors and
assigns as the case may be. This Letter Agreement may not be assigned without
the prior written consent of the other party.



6.
This Letter Agreement constitutes the entire agreement between the parties and
supersedes all prior letters of intent, agreements, representations, warranties,
statements, promises, information, arrangements and understandings, whether oral
or written, express or implied. The recitals and any schedules form a part of
and are incorporated by reference into this Letter Agreement.  No modification
or amendment to this Letter Agreement may be made unless agreed to by the
parties thereto in writing.



7.
In the event any provision of this Letter Agreement will be deemed invalid or
void, in whole or in part, by any court of competent jurisdiction, the remaining
terms and provisions will remain in full force and effect.



8.
Time is of the essence.

 
 
 

--------------------------------------------------------------------------------

 

 
9.
This Letter Agreement may be executed in any number of counterparts with the
same effect as if all parties to this Letter Agreement had signed the same
document and all counterparts will be construed together and will constitute one
and the same instrument and any facsimile or pdf email signature shall be taken
as an original.





Yours truly,


NEXGEN PETROLEUM CORP.
per:


            /s/ Hsien Loong Wong               
Authorized Signatory
Name: Hsien Loong Wong_________




If this Letter Agreement accurately sets out your understanding of the terms of
our agreement then please sign in the place indicated below.  Upon such
execution and return, this Letter Agreement shall constitute a binding agreement
upon the parties.


Acknowledged and agreed to this 31st day of August, 2009.




MONTELLO RESOURCES LTD.
per:


              /s/ Peter Brown                          
Authorized Signatory
Name: Peter Brown ______________


 
 

--------------------------------------------------------------------------------

 